Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



Status of claims

Claims 1, 15, 17, 18, 21 and 22 are allowed.
Amendments filed on 07/07/2021 were entered.
Claim 5 was rejection.  
Claims 23 and 24 were cancelled. 
No claim is allowed. 




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim 5:
5. (Original) The compound of claim 1, wherein the weight average molecular
weight of the water-soluble, non-peptidic oligomer is less than 400 Daltons.
Claim 5 is rejected for lack of antecedence for the recitation “the water-soluble, non-peptidic oligomer is less then 400 Daltons.” Claim 5 depends from claim 1, and does not recite “water-soluble, non-peptidic oligomer.”  Specification shows water-soluble polymer having a molecular weight of 400 on p. 2, 29, 30, and 48, 400 Dalton was not found.
	Previously, claim 1 was amended to remove the language “water-soluble, non-peptidic oligomer,” and replace it with “poly(alkylene oxide).”  Claim 1 generically encompasses any poly(alkylene oxide) for the recited structure. One of ordinary skill in the art would understand that if the alkylene moiety of the poly(alkylene oxide) is too long, the structure would no longer be water-soluble. Thus, the limitation “the water-soluble, non-peptidic oligomer” cannot be inherent to the structure of claim 1. Instant specification shows that it only ever refers to a water-soluble polymer having a molecular weight of 400 on p. 2, 29, 30, and 48, and not to the entire structure. Thus, in view of the amendment to claim 1 on 11/18/2020, claim 5 introduces new matter.
In order to overcome this rejection, claim 5 should be amended to delete “non-peptidic oligomer is less than 400 Daltons”. 

Examiner thanks for Attorney Mahoney for discussing possible amendments on Examiner request.  The Interview summary dated 03/03/2022 is attached with this office action. 

Correspondence


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABIHA N QAZI/Primary Examiner, Art Unit 1628